UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                   USDC SDNY
--------------------------------------------------------X       DOCUMENT
                                                                ELECTRONICALLY FILED
MARY M. TARDIF,                                                 DOC #: __________________
                                                                DATE FILED: __5/4/2021__________
                                   Plaintiff,

                 -against-

CITY OF NEW YORK, NEW YORK CITY
POLICE DEPARTMENT, DEPUTY
COMMISSIONER JOHN O’CONNELL,
DEPUTY INSPECTOR DANIEL
MULLIGAN, DEPUTY INSPECTOR
EDWARD WINSKI, SERGEANT THOMAS                                        13-CV-4056 (KMW)
MCMANUS, IN HIS INDIVIDUAL AND
OFFICIAL CAPACITY, POLICE OFFICER                                           ORDER
JAMES MCNAMARA, POLICE OFFICER
ALENA AMINOVA, POLICE OFFICER
KENDAL CREER, POLICE OFFICER
MARSHA RUMBLE, POLICE OFFICER
FELIX SCHMIDT, JOHN DOE, NYPD
OFFICERS #1-13, JOHN DOE, NYPD
OFFICERS #1-11, JOHN DOE, NYPD
OFFICERS #1-9, JOHN DOE, NYPD
OFFICER #11,

                                   Defendants.
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

        The Court has received the parties’ April 30, 2021 status report.        (ECF No. 369.)     The

Court has considered the parties’ respective positions and hereby ORDERS that:

    1. On or before June 4, 2021, the parties shall provide a further status update, including with

        respect to potential settlement.        The Court does not accept Plaintiff’s categorical

        statement that she “cannot proceed to discuss settlement” while simultaneously

        investigating Plaintiff’s present medical condition.        (Report at 2.)

    2. If Plaintiff intends to seek leave to reopen discovery, Plaintiff must do so, by letter

        motion, by June 4, 2021.        Defendant may respond to any such letter motion by June 18,
       2021.   Plaintiff may submit a reply by June 25, 2021.

   3. A trial date will not be set at this time.

       SO ORDERED.

Dated: New York, New York
       May 4, 2021                                          /s/ Kimba M. Wood
                                                             KIMBA M. WOOD
                                                          United States District Judge




                                                   2
